May 6, 2011 DREYFUS STATE MUNICIPAL BOND FUNDS (the "fund") - Dreyfus Connecticut Fund - Dreyfus Maryland Fund - Dreyfus Massachusetts Fund - Dreyfus Minnesota Fund - Dreyfus Ohio Fund - Dreyfus Pennsylvania Fund Supplement to Statement of Additional Information (the "SAI") dated September 1, 2010 The following information supersedes and replaces any contrary information contained in the section of the fund's SAI entitled "Management Arrangements – Additional Information About the Portfolio Manager": The following table lists the number and types of other accounts advised by the Fund's primary portfolio managers and assets under management in those accounts as of March 31, 2011: Portfolio Manager Registered Investment Company Accounts Assets Managed Pooled Accounts Assets Managed Other Accounts Assets Managed Daniel Barton[7] 2 $902 Million 0 $0 0 $0 David Belton[8] 4 $1.9 Billion 0 $0 0 $0 Jeffrey Burger[9] 2 $1.3 Billion 0 $0 0 $0 Thomas Casey[10] 2 $727 Million 0 $0 132 $1.6 Billion Steven Harvey[11] 4 $1.4 Billion 0 $0 213 $2.3 Billion James Welch[12] 9 $4.8 billion 0 $0 135 $1.1 Billion None of the accounts is subject to a performance-based advisory fee. 7 Co-primary portfolio manager of the Dreyfus
